If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
                                                                   November 7, 2019
In re FISHER/KNOX, Minors.

                                                                   No. 348223
                                                                   Ingham Circuit Court
                                                                   Family Division
                                                                   LC No. 17-001534-NA


Before: RONAYNE KRAUSE, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

        Respondent-mother’s oldest child was placed in foster care when she was incarcerated
and could offer no alternative placement for him. Her second son was born while she was
imprisoned and he joined his brother in foster care. The Department of Health and Human
Services (DHHS) eventually sought termination of respondent’s parental rights because she
would remain incarcerated until at least 2023, had no means to care for her children even
indirectly, and had been unable to demonstrate improvement through services. Respondent does
not challenge the statutory grounds underlying the termination decision, but contends that
termination of her parental rights was not in her children’s best interests. We affirm.

                                      I. BACKGROUND

        Respondent was arrested in November 2017 on felony charges related to a hit-and-run
accident and remained incarcerated throughout these proceedings. She was eventually convicted
and sentenced, with a minimum release date in November 2023. Respondent could suggest no
relative to care for 21-month-old KF upon her arrest and the DHHS stepped in. Respondent later
suggested that KF be placed with her aunt or her sister, but neither situation was appropriate.
Respondent gave birth to her second son, BK, while incarcerated. He was placed with his older
brother in nonrelative foster care.

        Respondent’s incarceration was not her sole obstacle to reunification. Respondent
admitted that she had used marijuana during both her pregnancies, relying on the substance as an
alternative treatment for bipolar disorder. Minimal services were available to her in prison, but
respondent participated as much as possible. Respondent attended parenting classes and worked
toward earning her GED. She participated in courses related to substance abuse, anger


                                               -1-
management, and healing and trauma. Respondent recorded herself reading books for the
children. Although the prison had a parenting-time program, the DHHS determined that such
visits would not be in the children’s best interests. However, the foster parent facilitated visits
between the children and their maternal relatives.

        Ultimately, the court terminated respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist with no reasonable
likelihood of rectification within a reasonable time), (h) (“[t]he parent is imprisoned for such a
period that the child will be deprived of a normal home for a period exceeding 2 years” and the
parent cannot provide proper care and custody for the child), and (j) (reasonable likelihood of
harm to the child if returned to his parent’s care). In evaluating these statutory factors, the court
noted that respondent had not truly acknowledged her substance abuse problem. Moreover, the
court could not assess whether respondent had benefitted from services due to her continued
incarceration.

        The court further determined that termination of respondent’s parental rights would be in
the young children’s best interests. The court found that BK had no bond with his mother as he
had been in care since birth and that respondent’s bond with KF had been “very diminished” by
the extended separation since KF was a very young age. The court reiterated that respondent had
been unable to demonstrate an improvement in her parenting ability despite her participation in
parenting classes as she remained in prison throughout these proceedings. Respondent’s
decision to use marijuana during her pregnancies, however, reflected poorly on her parenting
skills. Respondent suggested that the court consider a guardianship for the children rather than
terminating her rights. Given the children’s young ages, the court determined that a guardianship
would not provide the necessary “permanency, finality and stability.” The foster parent also
provided “safety, love, covers their emotional and physical needs and provides a very nurturing
environment.”

                                         II. DISCUSSION

        As noted, respondent challenges only the circuit court’s best-interest determination.
“Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012), citing MCL 712A.19b(5).
“[W]hether termination of parental rights is in the best interests of the child must be proven by a
preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). The
court should weigh all the evidence available to it in determining the child’s best interests. In re
Trejo, 462 Mich. 341, 356-357; 612 NW2d 407 (2000). And we review the court’s factual
findings in this regard for clear error. In re Brown/Kindle/Muhammad Minors, 305 Mich. App.
623, 637; 853 NW2d 459 (2014).

        Factors relevant to the best-interest determination include “the child’s bond to the parent,
the parent’s parenting ability, [and] the child’s need for permanency, stability, and finality,” as
well as the advantages of the foster home over the child’s home with the parent. Olive/Metts,
297 Mich App at 41-42 (quotation marks and citations omitted). “The trial court may also
consider . . . the parent’s compliance with his or her case service plan, the parent’s visitation
history with the child, [and] the children’s well-being while in care. . . .” In re White, 303 Mich

                                                -2-
App 701, 714; 846 NW2d 61 (2014). The likelihood that the children could return to the
parent’s home “in the foreseeable future” is also relevant. In re Payne/Pumphrey/Fortson, 311
Mich. App. 49, 64; 874 NW2d 205 (2015). The trial court must address the possibility of
placement with a relative, which weighs against termination. In re Gonzales/Martinez Minors,
310 Mich. App. 426, 434; 871 NW2d 868 (2015). Ultimately, “the focus at the best-interest stage
[is] on the child, not the parent.” Moss, 301 Mich App at 87.

       The circuit court did not clearly err in finding that the evidence preponderated in favor of
termination. Although respondent loves her children, the children share no bond with her. KF
has been in care since he was 21 months old, and BK has been in care since birth. KF does not
remember living with his mother and does not ask about her. The only connection the children
have with their mother is through the recorded books she sends.

        The children have also thrived in their foster placement. The children are being raised
together and view their foster parent as their mother. The foster parent allows the children
contact with their maternal relatives. Moreover, she is willing to adopt and provide the children
with a permanent, stable home.

        Respondent, on the other hand, has been unable to demonstrate any improvement in her
parenting skills as she has remained incarcerated throughout these proceedings. Respondent
used marijuana during both her pregnancies. Although respondent has participated in substance
abuse classes while in prison, she has never acknowledged her substance abuse problem or the
effect of her substance use during pregnancy on the children.

        Respondent argues that the circuit court erroneously concluded that a guardianship would
not provide the children with permanency, finality, and stability. However, the court was not
required to consider a guardianship in lieu of terminating parental rights. MCL 712A.19a(8)(a)
provides that “[t]he court is not required to order the agency to initiate proceedings to terminate
parental rights if . . . the child is being cared for by relatives.” KF and BK were not in a relative
placement; they were being cared for by a nonrelative foster parent. Accordingly, there was no
statutory basis for seeking guardianship over termination. Moreover, this Court has previously
affirmed a circuit court’s determination that termination was in a child’s best interests when the
child had been in foster care since infancy, had no relationship with his or her parent, and the
parent would be unable to achieve reunification for two to three more years. See In re Fried, 266
Mich. App. 535, 543-544; 702 NW2d 192 (2005). Here, KF has been in care since he was 21
months old and BK since birth. During this placement, the children had no contact with their
mother due to her incarceration. And even at this point, respondent will be imprisoned for a
minimum of four more years. The circuit court correctly concluded that keeping the children in
limbo for such an extended period of time would not be in their best interests.

       We affirm.



                                                              /s/ Amy Ronayne Krause
                                                              /s/ Patrick M. Meter
                                                              /s/ Elizabeth L. Gleicher

                                                -3-